DETAILED ACTION
Claims 1-8 and 41-42 were rejected in the Office Action mailed 06/18/2021. 
Applicant filed a response and amended claim 1 on 11/18/2021.
Claims 1-42 are pending, of which claims 9-40 are withdrawn. 
 Claims 1-8 and 41-42 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 41-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 

Claim 1 further recites the limitation, “resulting in a stressed stretchable base material that is different than the natural shape of the stretchable base material” in lines 5-6. The specification makes no mention of the stretchable base material exhibiting a different shape than the natural shape of the stretchable base material while under stress. There is no support in the specification for the recitation of “the stressed stretchable base material exhibiting a different shape than the natural shape of the stretchable base material” as recited in claim 1. 
Regarding dependent claims 2-8 and 41-42, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.
	
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 41 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 41 requires, “A 3-dimensional transformed shape comprising the transformable material of claim 1 after release of the state of stress.” Claim 1, from which claim 41 depends on, has been amended to require “A transformable material having a predetermined, three-dimensional, transformed shape,” and “the one or more physical constraints provide the stressed stretchable base material with the predetermined three-dimensional transformed shape, which is different than the natural shape of the stressed stretchable base material prior to prestressing and different form the stressed stretchable base material shape from prestress, after release of the state of stress” in lines 1-2 and 18-22. Given claim 1 requires a 3-dimensional transformed shape formed after release of the state of stress, claim 41 does not further limit the claim from which it depends on.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 41-42 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Waas et al. (US 2016/0075061) (Waas), taken in view of evidence provided by Das et al. (US 2016/0369040) (Das) and Frearson (“Sinuous structure by NEXT Architects wins Chinese bridge competition”). 
Regarding claims 1-2 and 41
Waas teaches a textile-reinforced composite material comprising a pre-stressed textile reinforcement preform and a cured polymer. The textile reinforcement preform undergoes pre-stressing by applying tension to the textile reinforcement. Tension is produced by pulling regions of the preform. See, e.g., abstract and paragraphs [0015], [0050], [0060], [0076], and [0096], and FIGS.2A-2C. The knitted textile of the textile reinforcement corresponds to a stretchable base material having a natural two-dimensional shape, i.e., initial flat state. Waas teaches the textile reinforcement is held under a state of stress in one or more directions by a clamp, i.e., stressor, as shown in FIG. 2B. Given the knitted textile is held under tension, the knitted textile inherently exhibits a stressed textile reinforcement shape that is different than the natural shape of the textile reinforcement, where the embedded potential energy of the textile reinforcement causes the textile reinforcement to seek its natural shape, i.e., requiring a clamp to hold in tension. 
Waas teaches applying a polymeric precursor to or within the pre-stressed textile reinforcement preform in select regions, curing the polymeric precursor, then releasing the tension. Paragraphs [0015], [0058-0060], [0076], and FIGS.2A-2C. The cured polymer 
Waas teaches the cured polymer is made from a thermosetting polymer. The cured polymer comprises a material different than the textile reinforcement. Paragraphs [0059] and [0063]. Waas does not explicitly teach stretching the cured polymeric precursor or the cured polymeric precursor being stretchable. Therefore, the cured polymer is flexible, but not stretchable. 
	Waas teaches the textile-reinforced composite material defines a three-dimensional shape, wherein the textile-reinforced composite material is transformed from an initial flat geometry to a complex three-dimensional material. The shapes of the composite is altered and controlled by the different levels of stress applied by tension during the curing process. The shape and curvature of the composite is retained by the cured polymer. Paragraphs [0028-0029], [0057], [0091-0096] and FIGs. 15A-D and 16A-B. Therefore, the textile reinforcement preform and the cured polymeric precursor corresponds to the transformable material having a predetermined, three-dimensional, transformed shape. Given the shape of the three-dimensional composite is controlled by the different levels of stress applied by tension and retained by the cured polymer, i.e., the cured polymer physically constrains the textile reinforcement, it is clear the flexibility of the cured polymer on or within the textile reinforcement promotes curvature of the textile reinforcement in proportion to the amount of potential energy form pre-stressing. Further, the cured polymer provides the textile reinforcement the predetermined three-dimensional transformed shape, which is different than the natural shape 
	
Regarding claim 3
Waas further teaches textile reinforcement preform is knitted. Abstract and paragraph [0052]. 

Regarding claim 4
Although Waas does not explicitly teach the cured polymeric precursor comprises 3D printed cured polymeric precursor as presently claimed, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. 

Further, in view of evidence provided by Das, thermosetting material, such as UV curable epoxy resins and polyester, are suitable material for 3D printing. Therefore, the thermosetting material of Waas is capable of being 3D printed, and the cured polymer is capable of being 3D printed. 

Regarding claim 5
Although Waas explicitly teaches the polymeric precursor is adhered on or within the textile reinforcement preform as presently claimed (paragraph [0058]), it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. 
Therefore, absent evidence of criticality regarding the presently claimed process and given that Waas meets the requirements of the claimed product (i.e., cured polymer disposed on or within textile reinforcement as a physical constraint), Waas clearly meets the requirements of the present claim.

Regarding claim 6
Although Waas explicitly teaches the polymeric precursor is injected on or within the textile reinforcement preform as presently claimed (paragraph [0058]), it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. 
Therefore, absent evidence of criticality regarding the presently claimed process and given that Waas meets the requirements of the claimed product (i.e., cured polymer disposed on or within textile reinforcement as a physical constraint), Waas clearly meets the requirements of the present claim.

Regarding claim 7
Waas further teaches the polymeric precursor is formed of a thermoset polymer, such as epoxy, polyester, polyimide, phenols, bismaleimides, or polyurethane (i.e., plastic). Paragraph [0059]. 

Regarding claim 42


    PNG
    media_image1.png
    560
    784
    media_image1.png
    Greyscale
 
(Frearson, Lucky Knot Bridge)

    PNG
    media_image2.png
    723
    546
    media_image2.png
    Greyscale

(Waas, 15A-D; 16A-B)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-6 are alternatively rejected under 35 U.S.C. 103 as being obvious over Waas et al. (US 2016/0075061) (Waas), as applied in claim 1 above. 
Regarding claim 5
Waas further teaches the polymeric precursor is applied to the textile reinforcement preform by infusing, vacuum impregnation, or injecting the polymeric precursor onto a surface of the textile reinforcement preform (i.e., adhered). Paragraph [0058].
Given that Waas discloses the textile reinforcement preform and cured polymeric precursor that overlaps the presently claimed transformable material, including applying the polymeric precursor by infusing, vacuum impregnation, or injecting it on or within the textile 

Regarding claim 6
Waas further teaches the polymeric precursor is applied to the textile reinforcement preform by injection. Paragraph [0058].
Given that Waas discloses the textile reinforcement preform and cured polymeric precursor that overlaps the presently claimed transformable material, including applying the polymeric precursor by injecting it on or within the textile reinforcement preform, it therefore would be obvious to one of ordinary skill in the art, to apply the polymeric precursor by injection, which is both disclosed by Waas and encompassed within the scope of the present claims and thereby arrive at the claimed invention.

Response to Arguments
In view of the amendments to claim 1, the previous 35 U.S.C. 102 rejections of claims 1-2, 7, and 41 over Kelsey et al. (US 2013/0260111), claims 1-2, 7, and 41-42 over Moss (US 5,441,069), and claims 1-7 and 41 over Waas et al. (US 2016/0075061) (Waas II) are withdrawn. The 35 U.S.C. 103 rejection of claim 3 over Kelsey et al. (US 2013/0260111), claims 5 and 42 over Waas et al. (US 2016/0075061) (Waas II), and claim 8 over Waas et al. (US 2016/0075061) (Waas II) in view of Kuroda et al. (US 5,118,569) are withdrawn. 

The previous 35 U.S.C. 102 rejection of claims 1-7 and 41-42 over Waas et al. (US 2016/0075061) are substantially maintained. Any modification to the rejection is in response to the amendment of claim 1. 
Applicant's arguments filed 11/18/2021 with respect to the rejection over Waas et a. 9uS 2016/0075061) have been fully considered but they are not persuasive, as set forth below.

Applicant argues Waas does not anticipate amended independent claim 1, however does not clearly point out how the language of the claims patentably distinguishes them from the references. It is the Examiner’s opinion Waas meets amended independent claim 1 as set forth above. 

Conclusion
Applicant's amendment necessitated any new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598. The examiner can normally be reached Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMY R PIERCE/Primary Examiner, Art Unit 1789                                                                                                                                                                                                        

/C.X.N./Examiner, Art Unit 1789